DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,166,624 (henceforth ‘624). Although the claims at issue are not identical, they are not patentably distinct from each other because:
In regards to claim 1:
Original
A medical visualisation system comprising: a first medical visualisation device of a first device type and including a first image sensor, a first connector, and a first device color identifier corresponding to the first device type, the first device color identifier comprising a first color; 

a second medical visualisation device of a second device type and including a second image sensor, a second connector, and a second device color identifier corresponding to the second device type, the second device color identifier comprising a second color different than the first color; 

a third medical visualisation device of a third device type and including a third image sensor, a third connector, and a third device color identifier corresponding to the third device type, the third device color identifier comprising a third color different than the first color and the second color; and 

a monitor device comprising connector ports adapted to receive the first connector, the second connector, and the third connector.
‘624 claim 1
A medical visualisation system comprising: a first medical visualisation device of a first device type configured for a first clinical purpose and including a first image sensor, a first connector, and a first device color identifier corresponding to the first device type, the first device color identifier comprising a first color having a first hue angle; 
a second medical visualisation device of a second device type configured for a second clinical purpose and including a second image sensor, a second connector, and a second device color identifier corresponding to the second device type, the second device color identifier comprising a second color having a second hue angle; 
a third medical visualisation device of a third device type configured for a third clinical purpose and including a third image sensor, a third connector, and a third device color identifier corresponding to the third device type, the third device color identifier comprising a third color having a third hue angle; and 

a monitor device comprising one or more connector ports adapted to receive one or more of the first connector, the second connector, and the third connector…


In regards to claim 2, the claim is anticipated by claim 2 of ‘624. 
In regards to claim 3, the claim is identical to claim 3 of ‘624.
In regards to claim 4, the claim is anticipated by claim 4 of ‘624. 
In regards to claim 5, the claim is anticipated by claim 5 of ‘624. 
In regards to claim 6, the claim is identical to claim 6 of ‘624. 
In regards to claim 7, the claim is anticipated by claim 7 of ‘624. 
In regards to claim 8, the claim is anticipated by claim 8 of ‘624. 
In regards to claim 9, the claim is anticipated by claim 9 of ‘624. 
In regards to claim 10:
Present Application
wherein the first image sensor is of a primary image sensor type, and the second image sensor is of the primary image sensor type, and wherein one of the connector ports comprises a primary connector port adapted to receive the first connector and the second connector, wherein the primary connector port comprises a primary port color identifier, and wherein the primary port color identifier is a primary connector color indicative of the primary image sensor type.

‘624 claim 1
wherein the first image sensor is a primary image sensor type, and the second image sensor is the primary image sensor type, and wherein the one or more connector ports includes a primary connector port adapted to receive the first connector and the second connector, the first connector comprising a first connector color identifier and the second connector comprising a second connector color identifier, the primary connector port comprising a primary port color identifier, the first connector color identifier, the second connector color identifier and the primary port color identifier being a primary connector color indicative of the primary image sensor type.

In regards to claim 11: the claim is anticipated by claim 11 of ‘624. 
In regards to claim 12: the claim is anticipated by claim 12 of ‘624. 
In regards to claim 13: the claim is anticipated by claim 10 or claim 13 of ‘624. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-11, 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander et al. (US PGPUB 2013/0096382) in view of Kudo et al. (USPN 5,836,869)
	In regards to claim 1, Alexander discloses a medical visualisation system comprising: 
a first medical visualisation device of a first device type [abstract] and including a first image sensor [1810, Fig.18, para.141], a first connector [1804, Fig.18, para.141], and a first device color identifier corresponding to the first device type, the first device color identifier comprising a first color [by definition the surface of the device must have some exterior color, as it is not transparent]; 
a monitor device [1814, Fig.18] comprising connector ports [port receiving 1804, Fig.18, para.143] adapted to receive the first connector. 
However, Alexander does not positively disclose a second medical visualisation device of a second device type and including a second image sensor, a second connector, and a second device color identifier corresponding to the second device type, the second device color identifier comprising a second color different than the first color; 
a third medical visualisation device of a third device type and including a third image sensor, a third connector, and a third device color identifier corresponding to the third device type, the third device color identifier comprising a third color different than the first color and the second color; and 
that the monitor device comprises connector ports adapted to receive the second connector and the third connector.
It would have been obvious to one having ordinary skill in the art to modify the medical visualization system disclosed by Alexander to have three medical visualization devices, as it has been held that mere duplication of parts has no patentable significance unless a new or unexpected result is produced (In Re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B.
As the applicant has not set forth that the second and third device types are different from the first device type, or that the second and third connectors and image sensors are different, then these limitations are satisfied. 
It would have been obvious to one having ordinary skill in the art to modify the monitor device taught by Alexander to have plural connector ports, as it has been held that mere duplication of parts has no patentable significance unless a new or unexpected result is produced (In Re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B.
This would create a device where the duplicated connector ports are adapted to receive the first through third connectors. 
Alexander teaches the above device except for that the second device color identifier comprises a second color different than the first color and the third device color identifier comprises a third color different than the first color and the second color
Alexander further discloses wherein the medical visualization devices are endoscopic instruments [Fig.18, abstract, para.139], and are also endoscopes [Fig.18, abstract, para.139]. 
Kudo discloses a medical visualization system [Fig.9, col.18 ll.62-63] wherein three [“two or more”, col.21 ll.11-12] endoscopic instruments [113, Fig.9, col.19 ll.3-6] are provided with color identifiers [117, Fig.9, col.20 ll.25-27, col.21 ll.10-18] that comprise colors differing from the colors of other color identifiers [col.21 ll.10-12]. Kudo teaches that this is done for the purpose of separately tracking the endoscopic instruments within an endoscopic field of view [col.20 ll.25-31, col.21 ll.10-18].  
	Therefore it would have been obvious to one having ordinary skill in the art to modify the color identifiers taught by Alexander such that the color identifiers comprise colors differing from colors in the other color identifiers in accordance with the teachings of Kudo. This would be done for the purpose taught above. 
This would create a device where the second device color identifier comprises a second color different than the first color and the third device color identifier comprises a third color different than the first color and the second color. 
	In regards to claim 3, Alexander in view of Kudo teaches the medical visualisation system of claim 1, wherein the first device type is a urology endoscope, the second device type is a gastro-intestinal endoscope, and the third device type is a pulmonology endoscope [Fig.18; the device could be used in any of these applications].
In regards to claim 5, Alexander in view of Kudo teaches the medical visualisation system according to claim 1, however does not positively teach a fourth medical visualisation device of a fourth device type and including a fourth image sensor, a fourth connector, and a fourth device color identifier corresponding to the fourth device type, the fourth device color identifier comprising a fourth color.
It would have been obvious to one having ordinary skill in the art to modify the medical visualization system disclosed by Alexander to have four medical visualization devices, as it has been held that mere duplication of parts has no patentable significance unless a new or unexpected result is produced (In Re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B. 
In regards to claim 6, Alexander in view of Kudo teaches the medical visualisation system of claim 5, wherein the fourth device type is a rhino-laryngo endoscope [Fig. 18; the device could be used for such applications].
In regards to claim 7, Alexander in view of Kudo teaches the medical visualisation system of claim 1, however does not positively teach wherein the first color has a first chroma value, the second color has a second chroma value, and the third color has a third chroma value, and wherein the first chroma value, the second chroma value, and the third chroma value, in a range of 0-100, are more than 10.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Alexander in view of Kudo with the above colors, because Applicant has not disclosed that these provide an advantage, are used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with colors as taught by Alexander in view of Kudo, because it provides a marker for endoscopic tracking and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Alexander in view of Kudo.
Therefore, it would have been an obvious matter of design choice to modify Alexander in view of Kudo to obtain the invention as specified in the claim(s).
In regards to claim 8, Alexander in view of Kudo teaches the medical visualisation system of claim 1, however does not positively teach wherein the first color has a first lightness value, the second color has a second lightness value, and the third color has a third lightness value, and wherein the first lightness value, the second lightness value, and the third lightness value, in a range of 0-100, are more than 5.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Alexander in view of Kudo with the above colors, because Applicant has not disclosed that these provide an advantage, are used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with colors as taught by Alexander in view of Kudo, because it provides a marker for endoscopic tracking and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Alexander in view of Kudo.
Therefore, it would have been an obvious matter of design choice to modify Alexander in view of Kudo to obtain the invention as specified in the claim(s).
In regards to claim 9, Alexander in view of Kudo teaches the medical visualisation system of claim 8, however does not positively teach wherein the first color has a first chroma value, the second color has a second chroma value, and the third color has a third chroma value, wherein the first chroma value, the second chroma value, and the third chroma value, in a range of 0-100, are more than 10.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Alexander in view of Kudo with the above colors, because Applicant has not disclosed that these provide an advantage, are used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with colors as taught by Alexander in view of Kudo, because it provides a marker for endoscopic tracking and since it appears to be an arbitrary design consideration which fails to patentably distinguish over Alexander in view of Kudo.
Therefore, it would have been an obvious matter of design choice to modify Alexander in view of Kudo to obtain the invention as specified in the claim(s).
In regards to claim 10, Alexander in view of Kudo teaches the medical visualisation system of claim 1, wherein the first image sensor is of a primary image sensor type [1810, Fig.18], and the second image sensor is of the primary image sensor type [1810, Fig.18], and wherein one of the connector ports comprises a primary connector port adapted to receive the first connector and the second connector [Fig.18], wherein the primary connector port comprises a primary port color identifier [Since the port is not transparent], and wherein the primary port color identifier is a primary connector color indicative of the primary image sensor type [the applicant has not set forth here what “a primary connector color” is].
In regards to claim 11, Alexander in view of Kudo teaches the medical visualisation system of claim 10, wherein the third image sensor is a secondary image sensor type [1810, Fig.18; the applicant has not set forth that this is different than the primary image sensor type], and wherein the connector ports comprise a secondary connector port adapted to receive the third connector [See the rejection of claim 1 hereinabove; the device 1814 of Alexander was modified to comprise multiple ports], wherein the secondary connector port comprises a secondary port color identifier [Since the port is not transparent], and wherein the secondary port color identifier is a secondary connector color [the applicant has not set forth here what “a primary connector color” is].
In regards to claim 13, Alexander in view of Kudo teaches the medical visualisation system of claim 1, wherein the first medical visualisation device, the second medical visualisation device, and the third medical visualisation device each comprises a handle [1822, Fig.18, para.141] and an insertion tube [1806, Fig.18, para.141] extending from the handle to a distal tube end.
In regards to claim 16, Alexander in view of Kudo teaches the medical visualisation system of claim 13, wherein the monitor device comprises a display [Fig.18, para.139-140] sized and shaped to present images representative of views from the distal tube ends.
In regards to claim 17, Alexander in view of Kudo teaches the medical visualisation system of claim 1, wherein the monitor device is sized and structured to receive, concurrently, the first connector, the second connector, and the third connector [See the rejection of claim 1 hereinabove.].
Claims 1-2, 4-5, 7-9 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (USPN 6,059,719).
	In regards to claim 1, Yamamoto discloses a medical visualisation system comprising: 
a first medical visualisation device [2, 6a, Figs.32-33, col.20 ll.51-62, col.21 ll.5-12, 28-40, 47-57] of a first device type [6a, Fig.33, col.6 ll.33-34, col.21 ll.28-40; having an incision device comprising a snare, as these can be mixed and matched] and including a first connector [15, Fig.33, col.21 ll.55-57], and a first device color identifier corresponding to the first device type [col.21 ll.5-12], the first device color identifier comprising a first color [“red”, Figs.32b, 33, col.6 ll.33-34, col.20 ll.51-62, col.21 ll.5-12, 35-37]; 
a third medical visualisation device [102, Fig.33, col.21 ll.33-34, 40-45, 58-65] of a third device type [the applicant has not provided impact for this limitation, ie that it must differ from other device types] and including a third connector [115, Fig.33, col.21 ll.63-65] and 
a monitor device [4, or 4 and 5, Fig.33, col.21 ll.31-32, 55-57, 63-65] comprising connector ports [plural “electric connector that is not shown”, col.21 ll.55-57, 63-67] adapted to receive the first connector and the third connector.
	However, Yamamoto does not positively disclose a second medical visualisation device of a second device type and including a second image sensor, a second connector, and a second device color identifier corresponding to the second device type, the second device color identifier comprising a second color different than the first color, 
that the first medical visualization device comprises a first image sensor, 
that the third medical visualization device comprises a third image sensor and a third device color identifier corresponding to the third device type, the third device color identifier comprising a third color different than the first color and the second color
Particularly, Yamamoto does not positively disclose the second medical visualization device. 
Yamamoto further discloses wherein the medical visualization systems may comprise more medical visualization devices of the same type [col.24 ll.40-47]. 
It would have been obvious to one having ordinary skill in the art to modify the medical visualization system disclosed by Yamamoto to have another of the medical visualization devices 2 as set forth in Fig.33, as it has been held that mere duplication of parts has no patentable significance unless a new or unexpected result is produced (In Re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B.
This would create a system comprising a second medical visualisation device [2, 6c, Figs.32-33, col.20 ll.51-62, col.21 ll.5-12, 28-40, 47-57] of a second device type [6c, Figs.32b, 33, col.21 ll.28-40, having a biopsy device] and including a second connector [15, Fig.33, col.21 ll.55-57], and a second device color identifier corresponding to the second device type [col.21 ll.5-12], the second device color identifier comprising a second color [“blue”, Figs.32b, 33, col.20 ll.51-62, col.21 ll.5-12, 37-38] different than the first color, 
where the connector ports are adapted to receive the second connector. 

Yamamoto teaches the claimed medical visualization system except that that 
the first medical visualization device comprises a first image sensor, 
the second medical visualization device comprises a second image sensor, 
the third visualization device comprises a third image sensor, and
the third visualization device comprises a third device color identifier corresponding to the third device type, the third device color identifier comprising a third color different than the first color and the second color. 
In particular, Yamamoto does not positively teach the image sensors of the medical visualization devices. 
Yamamoto further discloses that the visualization devices are endoscopes [2, 102, Fig.33, col.21 ll.31-34] connected to an image processor [4, Fig.33, col.21 ll.66-67] and monitor [5, Fig.33, col.21 ll.66-67] by an electric connector [col.21 ll.47-65]. 
	In a separate embodiment, Yamamoto discloses an analogous endoscope [200, Fig.43; note that “refer to Fig.44” appears to be incomplete thereinabove, col.32 ll.56-63] connected to an image processor [col.32 ll.58-59] and a monitor [col.32 ll.60-61] by a connector [214, Fig.43, col.32 ll.59], wherein the endoscope comprises an image sensor [“CCD”, col.32 ll.56-63]. 
Yamamoto teaches that this is done for the purpose of providing data to be processed and displayed as images on the monitor [col.32 ll.56-63].
Therefore, it would have been obvious to one having ordinary skill in the art to modify the first, second and third medical visualization devices taught by Yamamoto to each comprise image sensors in accordance with the teaching of Yamamoto. This would be done for the purpose taught above. 
This would create a system where the first medical visualization device comprises a first image sensor, the second medical visualization device comprises a second image sensor, and the third visualization device comprises a third image sensor. 
Yamamoto teaches the claimed medical visualization system except that the third visualization device comprises a third device color identifier corresponding to the third device type, the third device color identifier comprising a third color different than the first color and the second color. 
Yamamoto further discloses wherein the third visualization device may comprise one of several distal instrument modules [6a-d, col.21 ll.40-45] affixed thereto.
In a separate embodiment, Yamamoto discloses an analogous visualization device [2, Fig.1] wherein the analogous visualization device may comprise one of several distal instrument modules [6a-e, col.6 ll.33-39] affixed thereto, wherein one of the modules is a ligation module [6e, Figs.1, 32b, col.6 ll.37-38]. 
Yamamoto teaches that this is provided for the purpose of providing ligature treatment [col.6 ll.65-col.7 ll.2].
Therefore, it would have been obvious to one having ordinary skill in the art to modify the third visualization device taught by Yamamoto to comprise a ligation module in accordance with the teaching of Yamamoto. This would be done for the purpose taught above. 
This would create a system where the third medical visualization device comprises a third device color identifier [Fig.32a] corresponding to the third device type, the third device color identifier comprising a third color [“Yellow”, Fig.32b, col.6 ll.33-34, col.20 ll.51-62, col.21 ll.5-12] different than the first color and the second color. 
In regards to claim 2, Yamamoto teaches the medical visualisation system of claim 1, wherein the first color has a first hue angle [“red”, Fig.32b] and the second color has a second hue angle [“blue”, Fig.32b], and the first hue angle and the second hue angle differ by more than 80 degrees [as per a hue color wheel, these differ by 120 degrees].
In regards to claim 4, Yamamoto teaches the medical visualisation system of claim 1, however does not positively teach wherein the first color has a first hue angle that is between 90-120 degrees, the second color has a second hue angle that is between 250-280 degrees, and the third color has a third hue angle that is between 5-35 degrees.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Yamamoto with the above colors, because Applicant has not disclosed that these provide an advantage, are used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with colors as taught by Yamamoto, because it provides a color code for the particular tool borne by the medical visualization device. 
In regards to claim 5, Yamamoto teaches the medical visualisation system according to claim 1, further comprising a fourth medical visualization device [col.24 ll.40-47], 
however does not positively teach a fourth medical visualisation device of a fourth device type and including a fourth image sensor, a fourth connector, and a fourth device color identifier corresponding to the fourth device type, the fourth device color identifier comprising a fourth color.
Yamamoto further discloses wherein the medical visualization systems may comprise more medical visualization devices of the same type [col.24 ll.40-47]. 
It would have been obvious to one having ordinary skill in the art to modify the medical visualization system disclosed by Yamamoto to have another of the medical visualization devices 2 as set forth in Fig.33 and as modified with an image sensor as discussed hereinabove, as it has been held that mere duplication of parts has no patentable significance unless a new or unexpected result is produced (In Re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). See MPEP 2144.04 VI B.
	This could create a system where the fourth medical visualization device mounts a clamp module [6b, Figs.32-33, col.22 ll.37-38]. This would provide for:	a fourth medical visualisation device [2, 6a, Figs.32-33, col.20 ll.51-62, col.21 ll.5-12, 28-40, 47-57] of a fourth device type [6b, Fig.33, col.21 ll.28-40] and including a fourth image sensor [“CCD”, col.32 ll.56-63], a fourth connector [15, Fig.33, col.21 ll.55-57], and a fourth device color identifier [Fig.32a] corresponding to the fourth device type, the fourth device color identifier comprising a fourth color [“white”, Fig.32b].
In regards to claim 7, Yamamoto teaches the medical visualisation system of claim 1, however does not positively teach wherein the first color has a first chroma value, the second color has a second chroma value, and the third color has a third chroma value, and wherein the first chroma value, the second chroma value, and the third chroma value, in a range of 0-100, are more than 10.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Yamamoto with the above colors, because Applicant has not disclosed that these provide an advantage, are used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with colors as taught by Yamamoto, because it provides a color code for the particular tool borne by the medical visualization device. 
In regards to claim 8, Yamamoto teaches the medical visualisation system of claim 1, however does not positively teach wherein the first color has a first lightness value, the second color has a second lightness value, and the third color has a third lightness value, and wherein the first lightness value, the second lightness value, and the third lightness value, in a range of 0-100, are more than 5.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Yamamoto with the above colors, because Applicant has not disclosed that these provide an advantage, are used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with colors as taught by Yamamoto, because it provides a color code for the particular tool borne by the medical visualization device. 
In regards to claim 9, Yamamoto teaches the medical visualisation system of claim 8, however does not positively teach wherein the first color has a first chroma value, the second color has a second chroma value, and the third color has a third chroma value, wherein the first chroma value, the second chroma value, and the third chroma value, in a range of 0-100, are more than 10.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the system as taught by Yamamoto with the above colors, because Applicant has not disclosed that these provide an advantage, are used for a particular purpose, or solve a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with colors as taught by Yamamoto, because it provides a color code for the particular tool borne by the medical visualization device. 
In regards to claim 13, Yamamoto teaches the medical visualisation system of claim 1, wherein the first medical visualisation device, the second medical visualisation device, and the third medical visualisation device each comprises a handle [12 or 112, Fig.33] and an insertion tube [11 or 111, Fig.33] extending from the handle to a distal tube end.
In regards to claim 14, Yamamoto teaches the medical visualisation system of claim 13, wherein the monitor device [in the case where the monitor device is designated as 4, Fig.33] is adapted to transmit an image signal to an external display [5, Fig.33, col.32 ll.56-63] to present images, via the external display, of images representative of views from the distal tube ends.
In regards to claim 15, Yamamoto teaches the medical visualisation system of claim 14, wherein the monitor device is devoid of a display [Fig.33].
In regards to claim 16, Yamamoto teaches the medical visualisation system of claim 13, wherein the monitor device comprises a display sized and shaped to present images representative of views from the distal tube ends [in the case where the monitor device is designated as 4 and 5, Fig.33, col.32 ll.56-63].
In regards to claim 17, Yamamoto teaches the medical visualisation system of claim 1, wherein the monitor device is sized and structured to receive, concurrently, the first connector, the second connector, and the third connector [Fig.33, col.21 ll.55-57, 63-65].
Allowable Subject Matter
	Claim 12 would be allowable to include all of the limitations of the base claim and any intervening claims, if the double patenting rejections are overcome by terminal disclaimer.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a medical imaging system comprising: 
three medical visualization devices of different types, each device having respective image sensors, connectors, device color identifiers corresponding to the device type, wherein
two of the devices have a primary image sensor type, the third has a secondary image sensor type, where the connector ports have a primary port for the primary sensor type medical visualization devices, and a secondary port for the secondary sensor type medical visualization devices, 
wherein the primary and secondary port have different color labels that differ by more than 40 degrees of hue angle.
Yamamoto et al. (USPN 6,059,719) teaches the above except for the ports having color labels. 
Alexander et al. (US PGPUB 2013/0096382) in view of Kudo et al. (USPN 5,836,869) teaches the above except that the primary and secondary port have different color labels that differ by more than 40 degrees of hue angle.
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795